Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Otten III (US 6,540,358; hereafter referred as Otten) in view of Serdarevic et al (US 2015/0133901; hereafter referred to as SC).  Mapping from claim 1, Otten meets the claim language where:
The system comprising a device for holding corneal tissue as claimed is the cornea container (151) as shown in Figures 3 to 4A and described on column 6, line 7 to column 7, line 61;
The first wall as claimed is made up of the fingers (77) illustrated as (85) and supporting the cornea in the form of the cage (63) (see Figure 4);
The well as claimed is the volume the cage (63) encloses;
The second wall as claimed is the cap portion (65) that is positioned over the first wall to seal the well as described at least on column 6, lines 7-12;
The recess as claimed is defined by the inner skirt portion (97) of Otten;
The chamber is configured to hold corneal tissue when the second wall is closed (see Figure 4A);
Otten utilizes a measurement system configured to measure the corneal tissue while the corneal tissue is disposed in the well (see column 7, lines 9-22), a light source in the form of collimated light (see the abstract and column 9, lines 40-59), and a detector (abstract and column 4, line 65 to column 5, line 20, but Otten does not disclose the SHG of THG microscopy system to measure the cornea utilizing collimated light with a detector instead.
SC teaches that it was known to the same art of endeavor that it was known to utilize SHG or THG as a means to measure the characteristics of donor corneas; see paragraphs 131-137 and 62.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize SHG or THG as a measurement system in addition to or in place of the measurement system of Otten as a way to better understand the characteristics and properties of the donor transplant.
                    
    PNG
    media_image1.png
    589
    599
    media_image1.png
    Greyscale


Regarding claim 3, the contour of unspecified characteristics is the cage (63) that holds the tissue in place.
Regarding claim 6, the Applicant is directed to see Figure 4A of Otten.
Regarding claim 13, the measurement system utilized by the invention recited in this claim is that of the OCT system rather than the SHG or THG.  SC discloses that it was known to utilize OCT as an alternative to the other measurement systems; see the previous cited portions of SC.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize OCT as a measurement system in addition to or in place of the measurement system of Otten as a way to better understand the characteristics and properties of the donor transplant.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otten and SC as applied to claim 1 above, and further in view of Ruzza et al (US 2013/0130222; hereafter referred to as Ruzza). Otten as modified by SC fails to disclose the diameter of the corneal tissue as claimed.  Ruzza teaches that it was known to utilize donor corneas with diameters of 8 to 9 mm or having diameters of 8.5 mm; see paragraphs 36 and 38 of Ruzza.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a donor corneal tissue having a diameter of up to 10 mm so that the donor cornea is capable of completely covering the pupil at its most dilated size which would eliminate edge affect aberrations.  
Allowable Subject Matter
Claim 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. The Applicant traverses the rejection utilize Otten as not teaching each and every element of amended claims 1 and 13.  In response, the Examiner has applied the teaching reference to SC that teaches that it was known to use the claimed measurement techniques in the same art of endeavor.  For this reason, the claims have been found to be unpatentable in view of SC as applied in the present Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774